People v Grayson (2017 NY Slip Op 01802)





People v Grayson


2017 NY Slip Op 01802


Decided on March 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017

Friedman, J.P., Andrias, Gische, Webber, JJ.


3367

[*1]The People of the State of New York,	 Respondent,
v Jasper Grayson, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (David Crow of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Dmitriy Povazhuk of counsel), for respondent.

Order, Supreme Court, Bronx County (George Villegas, J.), entered on or about May 2, 2013, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of defendant's motion (see People v Sosa, 18 NY3d 436, 442-443 [2012]; People v Paulin, 17 NY3d 238, 244 [2011]), particularly in light of the very serious criminal conduct in which defendant engaged shortly
after he was released on parole for the underlying drug conviction.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2017
CLERK